         Case 3:19-cv-04110-RS Document 38 Filed 12/30/19 Page 1 of 1




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 ROSE LEDA EHLER (State Bar No. 296523)
   Rose.Ehler@mto.com
 3 NEFI D. ACOSTA (State Bar No. 311178)
   Nefi.Acosta@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 5 Fiftieth Floor
   Los Angeles, California 90071-3426
 6 Telephone:     (213) 683-9100
   Facsimile:     (213) 687-3702
 7
   Attorneys for Defendant Square, Inc.
 8

 9

10                                UNITED STATES DISTRICT COURT

11                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

12

13 ANTHONY OLIVER,                                     Case No. 19-CV-04110-RS

14                   Plaintiff,
                                                       NON-OPPOSITION TO MOTION FOR
15          vs.                                        AN ORDER EXTENDING THE TIME TO
                                                       SERVE THE DEFENDANT
16 SQUARE, INC.,
                                                       Mot. Filed: Dec. 17, 2019
17                   Defendant.

18

19          Pursuant to Local Rule 7-3(b), Defendant Square, Inc. (“Square”) does not oppose
20 Plaintiff’s motion for an order extending the time to serve the defendant. Dkt. No. 37 (filed Dec.

21 17, 2019). Plaintiff’s motion, however, appears to be moot. Square acknowledges that its agent

22 was served on November 18, 2019. See Dkt. No. 17 (filed Nov. 25, 2019).

23

24 DATED: December 30, 2019                    MUNGER, TOLLES & OLSON LLP
25

26
                                               By:         /s/ Rose Leda Ehler
27                                                  ROSE LEDA EHLER
                                               Attorneys for Defendant Square, Inc.
28

                                                                                Case No. 19-CV-04110-RS
